DETAILED ACTION
Status of the Application
1.	Applicant’s Preliminary Amendment to the Claims filed July 22, 2020 is received and entered.
2.	Claim 13 is amended.  Claims 1 – 20 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “XAO module” and “level shifter” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

5.	The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

In this application, the structure of a display device with a XAO module and a level shifter is entirely omitted from Applicant’s drawings.  Accordingly, Applicant’s disclosure is incomplete.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation – 35 USC § 112(f)
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	Regarding claims 1 – 20, the limitations “first processing module”, “second processing module”, “calculation module”, “first detection unit”, “first input unit”, “first output unit”, “first converting module”, “second detection unit”, “second input unit”, “second output unit”, “second converting module”, and “first calculation unit” are being interpreted under 35 U.S.C. 112(f) because they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.
Regarding the recitations of a “first processing module” and a “second processing module” in claims 1, 8, and 15, these elements are not sufficiently supported by corresponding structure in the specification as originally filed.  These "module(s)" are defined by their function and have incomplete structural support.  While these elements both include a comparator and a resistor, these modules both include elements that have no structural description or support, i.e., the “first detection unit”, the “second detection unit”, the “first output unit”, and the “second output unit” as set forth below.  Accordingly, the “first processing module” and the “second processing module” recitations in claims 1, 8, and 15 are both improper and any element in the prior art that performs the recited functions will read on these recitations.  See MPEP §2173, § 2185.
Regarding the recitations of "a calculation module” and “a first calculation unit” in claims 1, 6, 8, 13, 15, and 20, these limitations do not invoke 112(f) because the generic place holders “module” and “unit” are preceded by a structural modifier.  A person of ordinary skill in the art would recognize, in light of the specification, that this module and unit correspond to sufficient definite structure of logic gates 301 and 302 as described in Applicant's specification.  Accordingly, the terms “calculation module” and “first calculation unit” connote sufficient definite structure to avoid invoking 35 USC 112(f).
Regarding the recitations of a “first detection unit” and a “second detection unit” in claims 2, 4, 9, 11, 16, and 18, these elements are not sufficiently supported by corresponding structure in the specification as originally filed.  These "unit(s)" are defined entirely by their function and have no structural support.  Accordingly, the “first detection unit” and the “second detection unit” recitations in claims 2, 9, and 16 are both improper and any element in the prior art that performs the recited functions will read on these recitations.  See MPEP §2173, § 2185.
Regarding the recitations of a “first input unit” and a “second input unit” in claims 2, 4, 9, 11, 16, and 18, these limitations do not invoke 112(f) because the generic place holders “unit” are preceded by a structural modifier.  A person of ordinary skill in the art would recognize, in light of the specification, that this module corresponds to sufficient definite structure of an input terminal connected to a voltage source as implied by the corresponding functional recitations.  Accordingly, the terms “first input unit” and “second input unit” connote sufficient definite structure to avoid invoking 35 USC 112(f).
Regarding the recitations of a “first output unit” and a “second output unit” in claims 2, 4, 9, 11, 16, and 18, these elements are not sufficiently supported by corresponding structure in the specification as originally filed.  These "unit(s)" are defined entirely by their function and have no structural support.  Accordingly, the “first output unit” and the “second output unit” recitations in claims 2, 9, and 16 are both improper and any element in the prior art that performs the recited functions will read on these recitations.  See MPEP §2173, § 2185.
Regarding the recitations of "a first converting module” and a “second converting module” in claims 3, 5, 10, 12, 17, and 19, these limitations do not invoke 112(f) because the generic place holders “module” are preceded by a structural modifier.  A person of ordinary skill in the art would recognize, in light of the specification, that these modules correspond to sufficient definite structure of analog to digital converters as implied by the corresponding functional recitations.  Accordingly, the terms the “first converting module” and the “second converting module” connote sufficient definite structure to avoid invoking 35 USC 112(f).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112(a)
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

9.	Claims 1 – 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claims 1, 8, and 15, the recitations of “an XAO module” and “a detection function of the XAO module” are not sufficiently described so as to enable a person of ordinary skill in the art at the time of Applicant’s effective filing date to make or use the claimed invention.
The term “XAO module” is not defined or explained or illustrated by Applicant in any significant manner that would enable a person of ordinary skill in the art to make or use Applicant’s claimed invention.  Additionally, an “XAO module” is not a well-known and conventional element with a standardized structure.  While there are several different known configurations of a circuit that performs similar functions as Applicant’s “XAO module”, is not clear whether any of these known configurations would be able to be utilized in the manner set forth in Applicant’s claims.
Additionally, the requirement of “a detection function of the XAO module” is also not defined or explained or illustrated by Applicant in any significant manner that would enable a person of ordinary skill in the art to make or use Applicant’s claimed invention.  The term “detection function” is completely undefined in Applicant’s specification.  It is not clear to what this “detection function” refers or what is to be “detected” or what function is to be performed.
Applicant’s complete lack of specificity with regard to the “XAO module” and the “detection function of the XAO module” requires a person of ordinary skill in the art to perform undue experimentation in order to reinvent Applicant’s claimed features.  For at least these reasons, the recitations of an “XAO module” and “a detection function of the XAO module” are non-enabled.
Regarding claims 1, 8, and 15, the recitations of "a first processing module” and “a second processing module" are not enabled because these recitations invoke 112(f) without sufficient disclosed structure.  The failure to disclose sufficient specific structure corresponding to the “first processing module” and the “second processing module” section” renders these recitations as being non-enabled because the claims are so overly broad as to encompass subject matter that is beyond the enabled scope of Applicant’s disclosure.  Thus a person of ordinary skill in the art would not know how to make or use the claimed invention without a description of the structural elements that perform the recited functions.  See MPEP §2173, § 2185.
Regarding claims 2, 9, and 16, the recitations of "a first detection unit” and “a first output unit” are not enabled because these recitations invoke 112(f) without any disclosed structure.  See the rejection of claim 1 above and MPEP §2173, § 2185.
Regarding claims 4, 11, and 18, the recitations of "a second detection unit” and “a second output unit” are not enabled because these recitations invoke 112(f) without any disclosed structure.  See the rejection of claim 1 above and MPEP §2173, § 2185.
Regarding claims 2 – 7, 9 – 14, and 16 – 20, these claims are rejected based on their respective dependence from claims 1, 8, and 15.

Claim Rejections - 35 USC § 112(b)
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

11.	Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 8, and 15, the recitations of “an XAO module” and “a detection function of the XAO module” are indefinite because Applicant’s specification is so incomplete that a person of ordinary skill in the art would not know what is meant by these particular terms.
Regarding claims 1, 8, and 15, the recitations of “an XAO module” and “a detection function of the XAO module” are not sufficiently described so as to enable a person of ordinary skill in the art at the time of Applicant’s effective filing date to make or use the claimed invention.
The term “XAO module” is indefinite for at least the following reasons.  An “XAO module” is not a well-known and conventional element with a standardized structure.  Accordingly, it is unclear to what Applicant is referring when they claim the physical structure of an “XAO module”.  While there are several different known configurations of a circuit that performs similar functions as Applicant’s “XAO module”, is not clear whether any of these known configurations would be able to be utilized in the manner set forth in Applicant’s claims.
Additionally, the requirement of “a detection function of the XAO module” is also indefinite.  The term “detection function” is completely undefined in Applicant’s specification.  It is not clear to what this “detection function” refers or what is to be “detected” or what function is to be performed.
For at least these reasons, the recitations of an “XAO module” and “a detection function of the XAO module” are indefinite because a person of ordinary skill in the art would not be apprised of the scope of Applicant’s claimed invention.
Regarding claims 1, 8, and 15, the recitations of "a first processing module” and “a second processing module" are indefinite.  While these recitations qualify as means plus function recitations under 35 USC 112(f), the “first processing module” and the “second processing module” are not sufficiently supported by corresponding structure in the specification as originally filed.  Therefore, the specification as originally filed fails to particularly point out and distinctly define what constitutes the “first processing module” and the “second processing module” and therefore these “module” recitations are indefinite.  See MPEP §2173, § 2185.
Regarding claims 2, 9, and 16, the recitations of "a first detection unit” and “a first output unit” are indefinite.  See the rejection of claim 1 above and MPEP §2173, § 2185.
Regarding claims 4, 11, and 18, the recitations of "a second detection unit” and “a second output unit” are indefinite.  See the rejection of claim 1 above and MPEP §2173, § 2185.
Regarding claims 2 – 7, 9 – 14, and 16 – 20, these claims are rejected based on their respective dependence from claims 1, 8, and 15.

Double Patenting – Warning
12.	Applicant is advised that should claims 1 – 7 be found allowable, claims 8 – 14 and 15 – 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.
Regarding claims 8 and 15, there is no difference in the required elements of the claims relative to independent claim 1 aside from the preamble.  Regarding claim 8, this claim only requires that the features of claim 1 are part of a “display panel”.  Regarding claim 15, this claim only requires that the features of claim 1 are part of a “display module comprising a display panel”.  However, these recitations are merely part of the preamble and do not require any additional elements above and beyond the subject matter set forth in claim 1.
Regarding claims 9 – 14 and 16 – 20, these claims are identical to claims 2 – 7.
When claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Examination Precluded
13.	Independent claims 1, 8, and 15 have been rejected above for being non-enabled and indefinite.  Due to the abundance of issues under 35 USC 112 with regard to independent claims 1, 8, and 15 due to the lack of a complete disclosure of Applicant’s purported invention, the scope of these claims cannot be reasonably ascertained.
The numerous rejections to independent claims 1, 8, and 15 under 35 USC 112(a) and (b) render Applicant's claims 1 – 20 as being unexaminable for prior art purposes.  Specifically, the combination of elements recited in claims 1, 8, and 15 are simultaneously non-enabled, indefinite, and incomplete in view of Applicant’s original specification [New Matter].
Attempting to apply art would require the Examiner to fill in the gaps of Applicant’s disclosure using prior art disclosures.  Such an action by the Examiner is improper as it necessarily would add features and components to Applicant’s claimed invention that were neither described nor disclosed.  Specifically, the Examiner would be required to add specificity to Applicant’s “XAO module” and “level shifter” recitations in order to complete Applicant’s disclosed invention.  However, there are many ways to implement such features.  Since these newly added elements would be critical to ascertaining the scope of independent claims 1, 8, and 15, a prior art rejection cannot reasonably be formulated without such improper additions by the Examiner.
In other words, the issues identified above with regard to 35 USC 112(a) and (b) render claims 1 – 20 with a scope so incomplete and improperly defined that a prior art rejection cannot reasonably be formulated without the Examiner adding elements from the prior art to compensate for or omissions in Applicant’s specification.
Therefore, this application is unexaminable with regard to the application of prior art to claims 1 – 20.  The Examiner cannot determine the scope of these claims in any reasonable manner and thus no art will be applied to claims 1 – 20 in this Action.

Relevant Prior Art
14.	The prior art made of record and not relied upon which is considered pertinent to applicant's disclosure includes: Zhao et al. (U.S. Pub. 2021/0166647), Tsai (U.S. Pub. 2008/0238852), Chang et al. (U.S. Pub. 2010/0079443), Yang et al. (U.S. Pub. 2021/0304699), Chang 2 et al. (U.S. Pub. 2008/0158204), Wang et al. (U.S. Pub. 2008/0266220), and Hung et al. (U.S. Pub. 2011/0102416).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626